Burch, J.
(dissenting): The foregoing are the views of the majority of my associates.
It may be explained here that in this court cases are assigned after submission, but before consultation, by arbitrary rule. At consultation, the decision and the grounds of the decision are determined. The opinion of the court is then prepared by the justice to whom the case was assigned, in accordance with the directions given him at consultation. This method has been followed to the court’s satisfaction for many years.
The coal strike of 1919-’20 prompted the statute, but the burden of the statute was the new kind of remedy for the adjustment of industrial disputes. In his message to the legislature the governor outlined the character of legislation which he believed should be adopted, basing it upon the proposition that operation of the great industries affecting food, clothing, fuel and transportation should be declared to be impressed with public interest, and, be*418cause so impressed, subject to reasonable regulation. He then said that by means of .such legislation the state would be able to make strikes, lockouts, boycotts and blacklists unnecessary (italics mine). To my mind, the act discloses on its face that such was •precisely the scheme of the legislation, and section 28 is to be given a reasonable rather than a literal application. If some labor leaders were sinners, some coal-mine operators were not saints, and deprivation of the remedy for grievance by strike of workmen, ordered and directed by union officers, is merely an incident and consequence of the erection of an administrative tribunal sitting to dispense industrial justice.
I have never supposed that a man who opened a strip-pit mine, producing a few tons of coal a day, was engaging in a business affected with a public interest in such manner as to subject conduct of that business to regulation on that ground. In my opinion, no public interest, in the legal sense, was involved when the court of industrial relations interfered in the business of the Wolff Packing Company. I had supposed, however, that under the stress of circumstances involving, or threatening immediately to involve, an entire industry like production of coal, and threatening the perils to which the people of this state were exposed by the coal strike of 1919-’20, law might accord with fact. During that winter the public was tremendously interested in continuity of production of coal — witness the action of ten thousand persons who volunteered to enter the coal mines of Kansas and take the places of striking miners. It seemed to me it would not be straining the categories of the law to say, correlativel'y, that in such an enrergency the production of coal becomes impressed with a public interest, and subject to regulation by enforcible orders until warring operators and miners come to an agreement and resume production of coal, or the public is otherwise made secure against calamity. The state ought to have the same privilege to protect its people against the consequences of a coal strike that congress has to protect the people of the United States against the consequences of a transportation strike. When this court, without my concurrence, rendered its decision in the Wolff case, my gun-behind-the-door theory of the law went into the legal junk heap; and in view of the opinion of the supreme court of the United States in the Wolff case, it seems to me the majority of this court is not sustaining the act, notwithstanding an invalid • provision, as section 28 *419contemplates, but is sustaining a provision, although the act itself has become impotent to accomplish its purpose.